Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-19-00282-CR

                                           Carlos GARCIA,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 548885
                            Honorable Michael De Leon, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 4, 2019

AFFIRMED

           At the conclusion of a bench trial, Carlos Garcia was found guilty of assault bodily injury

– married/cohabitating. The trial court sentenced Garcia to one year confinement in jail; however,

the sentence was suspended, and Garcia was placed on fifteen months community supervision.

           Garcia’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Garcia with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
                                                                                                      04-19-00282-CR


App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Garcia did not file a pro se brief.

         After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. 1 The judgment of the trial court is affirmed.

         Although we affirm the trial court’s judgment, in our review of the record, we noted the

trial court’s judgment assessed court costs in the amount of $307.00. Because the trial court found

Garcia indigent and there is no indication in the record Garcia’s financial status has changed, no

court-appointed attorney’s fees can be assessed against Garcia. See Wiley v. State, 410 S.W.3d
313, 317 (Tex. Crim. App. 2013) (explaining that a defendant who was previously found to be

indigent is presumed to remain indigent and, absent any indication in the record that the

defendant’s financial status has changed, the evidence will not support the imposition of attorney’s

fees). Accordingly, because the clerk’s record contained no indication of whether the $307.00 in

court costs included court-appointed attorney’s fees, we requested a supplemental clerk’s record

containing a bill of costs. See Cuevas v. State, No. 04-13-00582-CR, 2014 WL 1089788, at *1

(Tex. App.—San Antonio Mar. 19, 2014, no pet.) (mem. op., not designated for publication)

(noting district clerk filed supplemental clerk’s record in Anders case containing a certified bill of

costs); TEX. CODE CRIM. PROC. ANN. art. 103.006 (“If a criminal action or proceeding is transferred

from one court to another or is appealed, an officer of the court shall certify and sign a bill of costs

stating the costs that have accrued and send the bill of costs to the court to which the action or

proceeding is transferred or appealed.”). Pursuant to our request, a supplemental clerk’s record

was filed containing a bill of costs which does not assess any court-appointed attorney’s fees.


1
  In the Anders brief, appellate counsel makes reference to the judgment containing erroneous recitations of certain
facts and also refers to a motion for nunc pro tunc that he filed to correct the erroneous recitations. After the Anders
brief was filed, a supplemental clerk’s record was filed containing a copy of this motion. On the second page of the
motion after appellate counsel’s signature, the trial court signed the motion indicating the motion was granted.


                                                         -2-
                                                                                       04-19-00282-CR


However, the trial court clerk also filed an additional supplemental clerk’s record containing an

attorney’s fee voucher. Because it is not clear from the trial court clerk’s action in filing the

additional supplemental clerk’s record whether the trial court clerk intends to assess court-

appointed attorney’s fees against Garcia, we order the trial court clerk not to assess such fees. See

Wiley, 410 S.W.3d at 317.

       Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924
S.W.2d at 177 n.1. No substitute counsel will be appointed. Should Garcia wish to seek further

review of this case by the Texas Court of Criminal Appeals, Garcia must either retain an attorney

to file a petition for discretionary review or Garcia must file a pro se petition for discretionary

review. Any petition for discretionary review must be filed within thirty days from the later of:

(1) the date of this opinion; or (2) the date the last timely motion for rehearing is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas

Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 68.4.

                                                   Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




                                                 -3-